Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 cancelled.
Claims 21-35 are allowable.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022, Request for Continued Examination (RCE) has been entered.
Reasons for Allowance
Claims 21-35 are allowable for the following reasons:
Applicant’s arguments with respect to claims 21-35, have been fully considered and are persuasive.
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Nieves et al. (US. Pub. 2014/0355945) in view of Clatanoff et al. (US. Pub. 2015/0346449).
Claim 21 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a fiber management tray comprising: a main body having a main body axis; a termination region located on the main body, the termination region extending along the main body axis; a hinge area for mounting the fiber management tray to a tray tower, the hinge area having a hinge axis perpendicular to the main body axis; a first storage basket for storing first loops of cable, the first storage basket having a first surface facing a first direction, the first loops …; a second storage basket for storing second loops of cable, the second storage basket having a second surface facing a second direction opposite the first direction, …wherein the first and second storage baskets are located between the termination region and the hinge area; a fiber transition opening allowing optical fibers to be inserted therethrough for transitioning the optical fibers between the first and second storage baskets basket and the termination region, the fiber transition opening extending inwardly from an outer edge of the main body; … wherein the first storage basket includes a first fiber guide wall that defines a first fiber routing path, the first fiber routing path having a first entrance adjacent and parallel to the hinge axis, the first fiber routing path leading to the first storage basket, and the first fiber guide wall projecting upwardly from the first storage basket; and wherein the second storage basket includes a second fiber guide wall that defines a second fiber routing path having a second entrance adjacent and parallel to the hinge axis, the second fiber routing path leading to the second storage basket, the second fiber guide wall projecting downwardly from the second storage basket, wherein the first and second fiber routing paths do not overlap.” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 22-35 are allowed in virtue of dependency of claim 21.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883